Citation Nr: 1133858	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  06-02 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for an unspecified disability of the right hip, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for an unspecified disability of the right knee, to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for an unspecified disability of the right ankle, to include as secondary to service-connected disabilities.

4.  Entitlement to service connection for an unspecified disability of the right foot, to include as secondary to service-connected disabilities.

5.  Entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to October 1977, from January 1979 to August 1981, and from October 1981 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  This matter was previously before the Board in November 2007, when it was remanded for additional development.

The Veteran testified at a Travel Board hearing in May 2007.  A transcript of that hearing was associated with the claims-file; however, as discussed below, the original claims-file has apparently been lost along with the hearing transcript.  Additionally, efforts to obtain or create a new copy of a transcript at the Board have revealed that there is no remaining documentation or recording of the May 2007 hearing available at VA.  The Veteran has been notified of these facts, and the Veteran did not reply to the letter offering him an opportunity to testify at a new Board hearing.

The Veteran was also notified in May 2011 that the Veterans Law Judge who conducted the Veteran's hearing is no longer employed by the Board.  The Veteran replied to this letter expressly indicating that he did not wish to appear at a new Board hearing and desired to have the Board decide the case on the record.

The Board notes that this appeal previously included the additional issue of entitlement to service connection for posttraumatic stress disorder (PTSD).  However, during the processing of the Board's November 2007 remand, service connection for PTSD was granted in a July 2010 RO rating decision.  That issue has thus been resolved with a full grant of the benefit sought, and the issue is no longer on appeal.

The Board notes that a brief submitted by the Veteran's representative in October 2010 suggests that the issue of entitlement to TDIU has been rendered moot by the fact that the Veteran has been awarded a schedular 100 percent disability rating for multiple myeloma for much of the period on appeal.  However, the Veteran's representative does not otherwise express any unequivocal desire to withdraw the TDIU claim, and the Board notes that there remains some portion of the period on appeal for which a 100 percent disability rating is not in effect; thus, the Board maintains the issue of entitlement to TDIU as an issue on appeal in this case.

Finally, the Board also notes that the Veteran's representative stated, in the October 2010 brief, that "[w]e would request direct service connection for the neurological problems [of the lower extremities] the Veteran has claimed based on the VA examiner's attribution of these problems to both the veteran's service connected back and diabetes."  The Board notes that the record, including the May 2010 VA examination report, raises a claim of a causal relationship between a diagnosis of peripheral neuropathy of the lower extremities and multiple myeloma and diabetes mellitus, both of which are now established to be service-connected disabilities for the Veteran.  The issue of entitlement to service connection for neurological disability of the lower extremities, to include peripheral neuropathy or radiculopathy claimed as secondary to service-connected back disability and/or multiple myeloma and/or diabetes mellitus, is hereby referred to the RO/AMC for appropriate action.

The appeal is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Subsequent to the Board's prior November 2007 remand, the Veteran's claims file was misplaced and deemed to be missing by the RO.  Additionally, it appears that the transcript of the Veteran's Board hearing cannot be retrieved as no copies of the transcript or recording of the transcript are available.

When, as here, at least a portion of VA and service records cannot be located, through no fault of the Veteran, VA has a heightened duty to consider the benefit of doubt doctrine, to assist the claimant in developing the claim, and to explain its decision.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Russo v. Brown, 9 Vet. App. 46, 51 (1996); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The RO has taken steps to attempt to locate and then to rebuild the claims file.  However, the Board is unable to ascertain the completeness of the current rebuilt claims file as some RO-generated adjudicative documents have been recovered and are represented in the rebuilt claims file with copies, while other important adjudicative documents are missing from the claims file.  The claims file contains no information explaining, and it is not otherwise made clear, why the RO would be able to associate copies of certain RO-generated adjudicative documents with the claims file, but not others.  For instance, the Board notes that a copy of the November 2006 supplemental statement of the case (from prior to the loss of the original claims file) is contained in the rebuilt claims file, together with an August 2006 RO rating decision for a claim not part of this appeal (from prior to the loss of the original claims file); however, there is no copy of the September 2004 RO rating decision currently on appeal, and there is no copy of the statement of the case in this appeal.  The claims file contains no information permitting the Board to make an informed determination that such pertinent RO-generated VA adjudication documents have been duly determined to be irretrievable despite the fact that other RO-generated documents from prior to the loss of the claims file have been recovered.

The Board must be able to confirm that the necessary verifiable due diligence has been exercised in rebuilding the claims folder in the absence of success in locating the original claims folder.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  In this case, the Board is unable to so confirm.

The Board additionally observes that the rebuilt claims file does not contain any documentation of the Veteran's original claim, his notice of disagreement, or his substantive appeal.  The rebuilt claims file also does not contain any service treatment records.  Although the claims-file contains documentation that the RO undertook efforts to locate, and then to rebuild, the claims-file, there is no final explanation of the exhaustiveness of relocation or rebuilding efforts to permit an adequate determination that the contents missing from the rebuilt claims-file have been duly pursued and are confirmed as unobtainable through any reasonably available avenue.

In March 2010, the RO notified the Veteran that his claims-file had been misplaced and asked the Veteran to provide copies of any pertinent records in his possession.  The Board observes that the prior November 2007 remand indicates that the Veteran previously submitted pertinent medical evidence (or authorizations to obtain such medical evidence) in support of his claims, including "a private medical examination conducted in October 2005 by T.C. Ong, M.D." and a "private medical examination conducted in April 2006 by J.M. Tarno, D.O."  These private reports were not only discussed in the Board's prior remand, but also explicitly brought to the attention of the VA examiner in the Board's directive for a VA examination.  These private reports are no longer contained within the claims-file, and the May 2010 VA examination report makes reference to the fact that the examiner was directed to address them but that they were not present in the claims-file.  Although the Veteran has been asked to generally provide evidence in his possession, under the circumstances the Board believes it is appropriate to specifically ask the Veteran to re-submit any medical evidence or authorizations for obtaining private medical evidence that he may have previously submitted before his claims-file was misplaced.  Additionally, the Board believes it would be reasonable to ask the Veteran to submit not only medical evidence, but also any copies he may possess of adjudicative documents associated with his appeal that the RO is unable to otherwise re-associate with the rebuilt claims-file (such as the September 2004 rating decision or the statement of the case).

The Board cannot properly proceed with further appellate review of this case without clear documentation that all appropriate steps to search for the Veteran's missing claims file, to re-obtain service treatment records, and to associate new copies of the pertinent RO-generated adjudicative documents has been completed.   Also, the United States Court of Appeals for Veterans Claims (Court) has held that where service records are missing or destroyed, VA must provide a thorough, 'explanation to the [claimant] on how service records are maintained, why the searches undertaken constitute a reasonably exhaustive search, and why further efforts would not be justified.'  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  As such an explanation is not yet apparent to the Board, the Board must find that such an explanation has not been presented to the Veteran in this case.

In summary, review of the current rebuilt claims file does not confirm that a proper search for the original claims file was conducted, nor that it was rebuilt in complete accordance with VA procedures.  See M21-1MR.  All attempts to locate and/or rebuild the original claims file in accordance with proper procedures must be completed and documented in narrative form, and associated with the claims file.  Further, it must be ascertainable that a verifiable, reasonably exhaustive search for the original claims folder has been undertaken, and that verifiable due diligence has been exercised in rebuilding the claims folder in the absence of success in locating the original claims folder.  Dixon v. Derwinski, 3 Vet App. 261 (1992).

This appeal features claims of entitlement to service connection including on a secondary basis.  With regard to the Veteran's claims on appeal, the Board observes that service connection is warranted for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310.  The Court has also held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran is seeking entitlement to service connection for disabilities of various joints of the right lower extremity, which he contends may be directly related to his service or may be secondary to his service-connected back disability.  The Veteran has undergone VA examinations in connection with this claim.  The pertinent recent August 2010 VA examination report of record indicates that the Veteran's right lower extremity joint problems stem from an altered gait due to a non-service-connected left foot abnormality.  There is no opinion or medical finding in any VA examination report of record which addresses the significant question of whether the Veteran's service-connected back disability may have aggravated the severity of the Veteran's right lower extremity disabilities.  As the claimed right lower extremity disabilities have been attributed to gait alteration, an opinion regarding whether any such pathologies have been aggravated by the service-connected back disability is warranted.  

Furthermore, during the course of this appeal, the Veteran was awarded service connection for additional disabilities, including multiple myeloma.  The recent VA examination report indicates that the multiple myeloma is responsible for significant pain in the Veteran's lower extremities; the Board finds that this raises the question of whether the recently service-connected multiple myeloma may have also contributed to or permanently aggravated the Veteran's claimed right lower extremity disabilities, perhaps through exacerbation of the Veteran's abnormal gait (as a VA examiner has opined that abnormal gait is causally linked to the right lower extremity disabilities on appeal).  Also, the record has raised a new claim of entitlement to service connection for neurological disabilities of the bilateral lower extremities, and the outcome of the pending adjudication of that matter may further raise questions of whether any service-connected disability has contributed to causing or has aggravated the severity of the Veteran's claimed right lower extremity disabilities.

For the reasons stated above, the Board believes that a new VA examination is necessary prior to proceeding with appellate review of this claim.

The Board additionally observes that the claim of entitlement to a higher disability rating for the service-connected back disability appears to be intertwined with service connection claims raised by the record and referred to the RO at this time pending a determination.  Adjudication, development, and the prior November 2007 BVA remand have approached the issue of rating the back as inclusive of considering symptom manifestations such as neuropathy and radiculopathy.  During the course of this appeal, the Veteran has established service connection for other disabilities including multiple myeloma and diabetes mellitus; the recent VA examination report (and some conflicting past evidence discussed in the prior BVA remand) attributes radiculopathy to the service-connected back disability, and the recent VA examination report identifies peripheral neuropathy attributed to multiple myeloma and diabetes mellitus.  The Veteran's representative's recent brief has raised claims of entitlement to service connection for the neurological pathologies of the bilateral lower extremities, the pending adjudication of which further complicates any attempt to consider ratings for such symptoms as part of this appeal.

As the questions of disability ratings for any radiculopathy or neuropathy that may be associated with the back disability are inadequately resolved or clarified by the evidence currently, and as these questions are inextricably intertwined with a pending service-connection adjudication at the RO level, the matter must be remanded pending the development and resolution of the intertwined claims of entitlement to service connection for neurological disability of the legs (such as peripheral neuropathy) secondary to multiple service-connected pathologies (such as possibly multiple myeloma).  Should the resolution of the intertwined claims not permit resolution of the matter of whether separate ratings are warranted in connection with rating the Veteran's back disability, and additional necessary development may be completed at that time.

Additionally, the issue of entitlement to TDIU (for a portion of the period on appeal) is inextricably intertwined with various pending issues at this time.  Thus, appellate review of the issue of entitlement to TDIU must be deferred until the resolution of the various intertwined matters.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should review the record and take any necessary action to ensure compliance with all VCAA notice and assistance requirements, including notice requirements concerning claims of service connection on a secondary basis.

2. The RO/AMC must take all procedurally appropriate actions to locate the original claims folder or, if necessary, ensure a complete-as-possible rebuild of the original claims folder in accordance M21-1MR.  If the RO/AMC is unable to reacquire the original claims folder, all procedurally appropriate actions should be taken to rebuild the claims folder.  Actions should include but not be limited to undertaking appropriate action to request any service treatment records and other missing service records, including contacting the National Personnel Records Center to request copies of service treatment records.

Additionally, the RO/AMC should contact the Veteran and notify him that pertinent medical evidence that he already previously submitted in support of his claim has been lost with his original claims-file, including specifically those records discussed in the November 2007 Board remand's directives.  The Veteran should be asked to resubmit any available copies of the previously submitted pertinent medical evidence (or the authorizations to obtain such medical evidence) in support of his claims, including the pertinent private medical examination conducted in October 2005 by T.C. Ong, M.D., and the private medical examination conducted in April 2006 by J.M. Tarno, D.O.  Additionally, the RO/AMC should ask the Veteran to submit any copies he may possess of adjudicative documents associated with his appeal that the RO is unable to otherwise re-associate with the rebuilt claims-file (such as the September 2004 rating decision or the statement of the case).

3. Documentation of the efforts to obtain the original claims folder and/or rebuild the claims folder by obtaining the above referenced records, must be associated with the claims folder.  It must be ascertainable that a verifiable, reasonably exhaustive search for the original claims folder has been undertaken, and that verifiable due diligence has been exercised in rebuilding the claims folder in the absence of success in locating the original claims folder. Dixon v. Derwinski, 3 Vet. App. 261 (1992).

4.  The RO/AMC should adjudicate the intertwined pending claims of entitlement to service connection for neurological disability of the lower extremities, to include peripheral neuropathy or radiculopathy claimed as secondary to service-connected back disability and/or multiple myeloma and/or diabetes mellitus.

5.  Afterward, the RO/AMC should schedule the Veteran for an appropriate VA examination for the purpose of determining the etiology of the claimed disabilities of the right hip, right knee, right ankle, and right foot.  The examiner should specifically be notified of the determination with regard to the Veteran's now-pending claim of entitlement to service connection for neurological disability of the lower extremities; the examiner should be notified of the complete correct list of the Veteran's recognized service-connected disabilities.  The claims file must be furnished to the examiner for review in connection with the examination.  All pertinent symptomatology and findings should be reported in detail.  The examiner should respond to the following:

a)  State whether it is at least as likely as not (a 50% or higher degree of probability) that any of the Veteran's claimed current disabilities of the right hip, right knee, right ankle, and right foot, if present, is due to or the result of any service-connected disabilities.  The examiner should specifically address the significance, if any, of gait alteration due to pain from service-connected back disability, from multiple myeloma, or from any other service-connected disability (such as neurological disability of the lower extremities, should the Veteran's pending claim establish service-connection for such).

b) State whether it is at least as likely as not (a 50% or higher degree of probability) that any of the Veteran's claimed current disabilities of the right hip, right knee, right ankle, and right foot, if present, have been aggravated in severity by any service-connected disabilities.  The examiner should specifically address the significance, if any, of gait alteration due to pain from service-connected back disability, from multiple myeloma, or from any other service-connected disability (such as neurological disability of the lower extremities, should the Veteran's pending claim establish service-connection for such).

A rationale should be furnished for all opinions.

6.  In the interest of avoiding future remand, the RO/AMC should then review the examination report to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report.

7.  Thereafter, the issues on appeal should be readjudicated.  This readjudication should include consideration of whether any separate ratings for radiculopathy or neuropathy are warranted in connection with rating the Veteran's service-connected back disability.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


